DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20190123423 A1 (hereinafter “Wu”).
Claim 1: Wu teaches an antenna structure, comprising: a first main radiator (e.g., see at least antenna elements forming loop R1 and R3 in FIGS. 4B), adapted to resonate in a first frequency band and a second frequency band (e.g., see Para. 47), and comprising a first section (e.g., see vertical antenna element connecting to 132), a second section (e.g., see horizontal antenna element connected to 132), a third section (e.g., see 152) and a fourth section sequentially connected (e.g., see 151), wherein the first section has a feed-in end (e.g., at 132, see Para. 52), the fourth section has a grounding end (e.g., see 36 connected to 151 in FIG. 2B, see Para. 50), the second section and the third section are connected in a bent manner (e.g., where there is at least a bent section 154 between the two), a first slit (e.g., see slit between 152 and 
Claim 4: Wu teaches the antenna structure as claimed in claim 1, wherein the first section is connected to the second section in a bent manner (wherein there’s bent sections between the two), the third section is connected to the fourth section in a bent manner (as shown), the first section is located beside the fourth section, an extending direction of the first section is parallel to an extending direction of the fourth section, and an extending direction of the second section is parallel to an extending direction of the third section (each sections being parallel).
Claim 8: Wu teaches the antenna structure as claimed in claim 1, wherein the first section is located between the fourth section and the second main radiator (e.g., as shown), and the second main radiator has a plurality of bends (bends between 155, 134 and remaining sections forming loop R2 in FIG. 4C).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
	Claim 2: Wu teaches the antenna structure as claimed in claim 1, wherein the first frequency band is between 617 MHz and 960 MHz (e.g., see Para. 47), the second frequency band is between 1710 MHz and 1880 MHz, and the third frequency band is between 2300 MHz and 2700 MHz.
Wu does not teach that the second frequency band is between 1710 MHz and 2700 MHz, the third frequency band is between 3300 MHz and 5000 MHz, and the fourth frequency band is between 5150 MHz and 5850 MHz.
However antenna scaling whereby an antenna portion can be scaled and has an inverse relationship of the frequency band with the wavelength of the antenna is an ‘old and well-known’ property in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to scale the antenna of Wu such that expanded coverage into the higher bands of 3300 MHz and 5000 MHz and 5150 MHz and 5850 MHz may be achieved in order to implement resonance in additional upper bands for additional transmission/reception bands of communication.

	However Wu teaches the low frequency band corresponds to a quarter wavelength at the middle of the range (e.g., see Para. 47) and thus varies depending on the frequency in the range. It is further ‘old and well-known’ in the art that the wavelength is a result-effective variable or the frequency range.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the length of the first main radiator to achieve a range between 0.4 times and 0.6 times of a wavelength of the first frequency band through experimentation of a result-effective variable in order to expand the range of the frequencies of communication of antenna.
	Claim 5: Wu does not explicitly teach the antenna structure as claimed in claim 1, wherein a width of the first slit is between 0.3 millimeters and 0.5 millimeters.
	However Wu teaches the width of the antenna element at the first slit is adjustable and optimizable for frequency band adjustment (e.g., see Para. 48).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the slit to achieve between 0.3 millimeters and 0.5 millimeters through experimentation of the optimizable width of the antenna element in order to adjust the frequency band of the antenna, e.g., a wider width (and thereby narrower slit) would increase the bandwidth of the antenna frequency band.

Allowable Subject Matter
Claim 6-7 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11-14 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180342791 A1 (Wu) teaches an antenna assembly having frequencies in the ranges of 2400-2500 MHz and 5150 MHz to 5875 MHz.
US 9608331 B1 (Rowson) teaches a modal antenna that provides dynamic tuning and optimization of SAR using switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMAL PATEL/Examiner, Art Unit 2845